Title: From John Adams to François Adriaan Van der Kemp, 28 February 1823
From: Adams, John
To: Van der Kemp, François Adriaan



Quincy February 28th. 1823.

In your last Letter you requested copies of my Letters to Dr. Price. They are inclosed—
These letters and many others, and other writings and conversations to the same affect destroyed my popularity with mankind.—The Turgotests, the Condorcetians, the Rochefaucaultians the Brissotians the Jacobins and the Sans Cullotts—France took offence and pronounced me an aristocrat Rochefoucauldians; and would have Guillotined me if I had been there—In England the Dissenters, generally Clergy, and Laity—All who were called, or suspected to be republicans. All the radicals, and even the Duke of Richmond, Dr. Price, and even Mr Fox did not approve—In America the Antifederalists, who were nearly half the Nation; took offense and all the radicals and ultra democrats were outrageous with Franklineans and Jeffersoneans at their head—it cost me all my living and almost all my reputation, and all my hopes in this world, for myself and my family—Nevertheless my dear friend, there is no part of my Life, no part of my laborious and hazardous exertions that I retrospect with so much cordial and conscientious satisfaction and delight—What use you intend to make of the inclosed copies I know not—But you may do with them as you please— The time when those letters were written ought to be marked, for at that time all mankind were against me and not a single living creature that I knew dared to agree with me. There conviction of their error has caused them, and the World, more blood carnage and horror, than quantum sufficint—
I am and shall be your friend forever
John Adams